Moore, J.
(dissenting). I do not agree with the conclusion reached by Justice Brooke. In Wishcaless v. Hammond, Standish & Co., 201 Mich. 199, there is a collation of authorities to the effect that the presumption is against suicide. We have often held that if there is competent testimony upon which to base *443the award we would not disturb it. Section 5465, 2 Comp. Laws 1915; Vogeley v. Lumber Co., 196 Mich. 516, and cases cited therein.
When we consider the circumstances ünder which Mr. Chaudier did his work, his conduct at his home, and the condition found by the doctor, in connection with the presumption against suicide, we think there is testimony to justify the award, and that it should be affirmed, with costs to claimant.
Bird, C. J., and Kuhn, J., concurred with Moore J.